

117 HR 5490 IH: Foreign Adversary Risk Management Act
U.S. House of Representatives
2021-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5490IN THE HOUSE OF REPRESENTATIVESOctober 5, 2021Mr. Jackson (for himself, Mr. Vela, Mr. Burgess, Mr. Baird, Ms. Salazar, Mrs. Miller of Illinois, Mr. Womack, Mr. Budd, Mr. Guest, Mr. Tony Gonzales of Texas, and Mrs. Cammack) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Defense Production Act of 1950 to prevent harm and disruption to the United States agriculture industry by protecting against foreign influence over agriculture production and supply chains, and for other purposes.1.Short titleThis Act may be cited as the Foreign Adversary Risk Management Act or the FARM Act.2.FindingsCongress finds the following:(1)United States agriculture and supply chains are critical to United States economic success and prosperity, and should each be classified as critical infrastructure and critical technologies.(2)Agriculture is the lifeblood that helps to feed United States families nationwide. As such, food security is a matter of national security and should be a top priority of the United States.(3)To prevent harm to the United States public health sector and to prevent disruption to the United States economy and food supply chains, the increasing influence foreign countries may have on the United States agriculture industry and agriculture supply chains should be mitigated.3.United States agriculture included in Committee on Foreign Investment in the United States(a)Agriculture representativeSection 721(k)(2) of the Defense Production Act of 1950 (50 U.S.C. 4565(k)(2)) is amended—(1)by redesignating subparagraphs (H), (I), and (J) as subparagraphs (I), (J), and (K), respectively; and(2)by inserting after subparagraph (G) the following:(H)The Secretary of Agriculture..(b)Review of agriculture investments by foreign entitiesSection 721(a)(4) of the Defense Production Act of 1950 (50 U.S.C. 4565(a)(4)) is amended—(1)in subparagraph (A)—(A)in clause (i), by striking ; and and inserting a semicolon;(B)in clause (ii), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(iii)any transaction described in subparagraph (B)(vi) that is proposed, pending, or completed on or after the date of the enactment of the Foreign Adversary Risk Management Act.; and(2)in subparagraph (B), by adding at the end the following: (vi)Any transaction, merger, acquisition, transfer, agreement, takeover, or other arrangement that could result in foreign control of any United States business that is engaged in agriculture and uses agricultural products (as defined in the first section of the Act of July 2, 1926 (44 Stat. 802, chapter 725; 7 U.S.C. 451))..(c)Agricultural supply chains included in critical infrastructureSection 721(a)(5) of the Defense Production Act of 1950 (50 U.S.C. 4565(a)(5)) is amended—(1)by striking critical infrastructure means and inserting the following:critical infrastructure—(i)means;(2)by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(ii)includes, subject to regulations prescribed by the Committee, agricultural systems and supply chains..(d)Agricultural supply chains included as critical technologiesSection 721(a)(6)(A) of the Defense Production Act of 1950 (50 U.S.C. 4565(a)(6)(A)) is amended by adding at the end the following: (vii)Agricultural supply chains used for agricultural products (as defined in the first section of the Act of July 2, 1926 (44 Stat. 802, chapter 725; 7 U.S.C. 451))..4.Reports on investments by foreign countries in United States agriculture industryNot later than one year after the date of the enactment of this Act, the Secretary of Agriculture and the Comptroller General of the United States shall each—(1)conduct an analysis of foreign influence in the United States agriculture industry; and(2)submit to Congress a report that includes a summary of—(A)foreign investments in the United States agriculture industry;(B)the potential for foreign investment to undermine United States agriculture production and agricultural supply chains;(C)the largest international threats for increased foreign control of, and investment in, the United States agriculture sector; and(D)agriculture-related espionage and theft techniques used by foreign governments, including any attempts to target United States agricultural intellectual property, innovation, research and development, cost or pricing data, or internal strategy documents.